 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The determination of representatives :-F-lie-parties ,are in diWgreelnent as to-the voting eligibility of em-ployee Clara Foster.For the past 21/2 to 3 years, this employee hasregularly worked 1 hour a day cleaning the Employer's office.Likethe full-time employees,she ishourly paid, under the same supervi-sion, eligible for the same group insurance, and receives vacationwith pay.We find that this employee is a regular part-timeemployee and eligible to vote in the election hereinafter directed.10[Text of Direction of Election omitted from publication in thisvolume.]10Poole DryGoodsCompany,89 NLRB 1442.CROWLEY'S MILK COMPANY, INC. (PATERSON DIVISION)andMILKDRIVERS AND DAIRY EMPLOYEES LOCAL UNION NUMBER 680, INTER-NATIONAL BROTI3ERIIOOD OF TEAMSTERS, CITAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, A. F. OF L.andUNITED DAIRYWORKERS ASSOCIATION, PARTY TO THE CONTRACT.Case No. 2-CA-337.February 25,1959Notice to Show CauseOn August 8, 1951, the Board issued its Order remanding the above-entitled proceeding to the Division of Trial Examiners to afford theparties an opportunity to adduce further relevant testimony con-cerning the right of reinstatement of certain individuals previouslyemployed in the Respondent's Paterson Division?On January 11,1952, the General Counsel moved that the Board's Order of August8, 1951, be vacated on the grounds that these individuals do not desirereinstatement in the Respondent's employ and will decline to testifyin any reopened hearing. In further support of his motion, the Gen-eral Counsel has attached thereto a letter from counsel for the charg-ing party joining in the motion to vacate, for the same reasonsadvanced by the General Counsel.Please take notice, therefore, that unless on or before March 7, 1952;proper cause to the contrary is shown, the National Labor RelationsBoard will vacate its Order of August 8, 1951, in this proceeding, andwill amend its Decision and Order herein of March 13, 1950,2 bystriking from the Order all of subparagraph (b) of paragraph 2,which directs the Respondent to reinstate, upon application, certainof its former employees.MEMBER STYLES took no part in the consideration of the aboveNotice to Show Cause.195 NLRB 1023.288 NLRB 1069, 10:398 NLRB No. 50.